Case 1:18-cr-10154-DPW ppoument 383 Filed 09/14/20 Page 1of5

~N —

US Wisteict Gur
Ot

 

 

li} «wo
OP ky
tL wr DM
Lo. Ot
QO = O23
lu coe
~” OO
ay + FE,
ce ~ 5S
uo | =BB
a OF
O = Ge
ZS >?
— ~

 
Case 1:18-cr-10154-DPW Document 383 Filed 09/14/20 Page 2 of 5

9/14/2020

Clerk of Courts
US District Court of the US

One Courthouse Way, Suite 2300
Boston, MA 02210

Attn.: US v Reynolds 1:18-10154-DPW-1

RE: Reversal Docket No 378 Declaration of Publication

Reynolds responded on time

The government 9/11/2020 publications of Docket 378, falsely states Mr. Reynolds did not

respond to the Forfeiture notice, when in fact Mr. Reynolds did respond on 9/9/2020 in Docket

375. The forfeiture docket number is listed on Docket 375 Memorandum Two Title Page.

To be clear, Mr. Reynolds was on time with his response and submitted his response in docket 375

his response on 9/9/2020, one day before the 9/10/2020 deadline.

Also, Mr. Reynolds in Docket 375 sought protections from federal employees requesting the
forfeiture. The First Circuit Court of Appeals should take over the appeal process. The federal
employees requesting the forfeiture are directly involved in falsifying FBI and SEC evidence in

the case, as discussed in Filed Memorandum Two Docket 375 and 372. Docket No 375 was filed

in docket on September 9, 2020, one day before the September 10, 2020 Forfeiture response
deadline.

a
-eay JO LOWLSIC
SReo Toriisia Sf

ba}

L

Levi WE ni 39 0200
401430 SH319 NI

aaa
Case 1:18-cr-10154-DPW Document 383 Filed 09/14/20 Page 3 of 5

US District Court of MA Covid Delays
Mr. Reynolds has been told by the court that Covid Delays are permitting more time to respond to

his docket items.

The Government knows from Docket 375, that Mr. Reynolds was trying to file his response to
forfeiture on August 10, 2020. There has been a steady effort by the US District Court of MA to
execute the court ordered electronic submission access for Mr. Reynolds filings in this case.
During the court’s month-long delays, and the courts assured Mr. Reynolds the delays were Covid

related delays, so the courts would allow Mr. Reynolds flexibility.

To be clear, Mr. Reynolds was on time with his response and submitted his response in docket 375

his response on 9/9/2020, one day before the 9/10/2020 deadline.

Reversal Of Forfeiture in Docket 378

The appeal process is advancing. Mr. Reynolds never received a $280,000.00 gain. Mr. Reynolds
is requesting that the forfeiture be reversed as Memorandum Two states, Mr. Reynolds invested
over $10,000,000 in debt and equity into PixarBio and his made no gain associated with any

activity in the case.
Case 1:18-cr-10154-DPW Document 383 Filed 09/14/20 Page 4 of 5

PixarBio is still in Business

We know the government never contacted PixarBio Accountants to even determine of PxarBio
was “out of Business”. As the government knows, PixarBio is not a Ponzi Scheme and our current
legal stock price per share is at the value range of our last trading day, January 20, 2018 or $2.90

per share.

The governments’ request for a forfeiture of 47,905,567 shares at $2.90 to cover a $280,000.00
demonstrates the government continued abuse, harm and damage of Appellant Defendant Francis

M Reynolds as well as the harm and damage to the shareholders of PixarBio Corp.

NeuroRelease 3-day, 7-day and 14-day non-opiate pain treatments are Real Docket 234
PixarBio has drug platform, which is non-opiate, non-addictive replacement for Morphine or Oxy-
Contin in the operating room. PixarBio has significant corporate valuation.

PixarBio remains in business, all the government had to do was contact PixarBio accountants.
The new forfeiture publications represents the continued abuse of power by the government against

Mr. Reynolds and his assets.

We have asked the court for protection from the US Prosecutors directly involved with falsifying
FBI evidence. Sara Bloom, Mr. Lockhart Andrew Leiling, Ms. Wright among others at the FBI,

SEC and US Prosecutors office
Case 1:18-cr-10154-DPW Document 383 Filed 09/14/20 Page 5of5

The fact is that Sara Bloom orchestrated, and she was the master-mind of the nexus, that was
executed by the FBI and SEC Mr. Reynolds and PixarBio Corporation, and in the end NR14

survived because Mr. Reynolds is the real deal CEO, CFO, and CSO.

Memorandum TWO is not my appeal, but I did include some time-stamped evidence to prove the

government is abusing my rights to a fair trial and to maintain my liberty.

Best Regards, A. ae
C i A Af
oe) ard /) be

Francis M. Reynolds

 
